Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Pamela D. Cowell, M.D.,
(NPI: 1619934429),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-91
Decision No. CR2842

Date: June 25, 2013

DECISION

Petitioner, Pamela D. Cowell, M.D., is a physician who practices in Washington State
and has participated in the Medicare program as a supplier of services. To maintain her
Medicare billing privileges, she was required to resubmit and recertify the accuracy of
her enrollment information. 42 C.F.R. § 424.515. Thereafter, the Centers for Medicare
& Medicaid Services (CMS) approved her re-enrollment with an effective date of April 7,
2012. Petitioner now challenges that effective date.

CMS moves for summary judgment. For the reasons set forth below, I grant CMS’s
motion, and find that CMS appropriately granted Petitioner’s re-enrollment effective
April 7, 2012.!

' CMS has submitted a motion for summary judgment and supporting brief (CMS Br.)
with nine exhibits (CMS Exs. 1-9). Petitioner declined to respond to CMS’s motion, but
submitted a letter, dated January 16, 2013, “questioning the legality of responding to
documents” from this office, because, in error, my acknowledgment and pre-hearing
order included the incorrect NPI (National Provider Identifier). In an order dated January
29, 2013, I directed Petitioner to submit her pre-hearing exchange, her response to CMS’s
CMS properly determined the effective date for Petitioner’s
Medicare revalidation enrollment, because the evidence
establishes that she filed her enrollment application on May
7, 2012, and her effective date can be no earlier than the
date she filed her application.’

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. §§ 424.500;
424.505. “Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm a supplier’s owners and practice location;
and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To enroll in
Medicare, a physician must complete and submit an enrollment application. 42 C.F.R.
§§ 424.510(d)(1); 424.515(a). To maintain her billing privileges, she must, every five
years, resubmit and recertify the accuracy of her enrollment information by submitting a
new application. 42 C.F.R. § 424.515.

An enrollment application is either a CMS-approved paper application or an electronic
process approved by the Office of Management and Budget. 42 C.F.R. § 424.502. In
this case, Petitioner was required to submit her revalidation information on form CMS-
8551. See 71 Fed. Reg. 20,753, 20,756 (April 21, 2006); Medicare Program Integrity
Manual, CMS Pub. 100-08, ch. 15 § 15.1.2.

The application must include “complete, accurate, and truthful responses” to all
questions. The supplier must submit

all required documentation . . . to uniquely identify the . . .
supplier. This documentation may include, but is not limited
to, proof of the legal business name, practice location, social
security number (SSN), tax identification number (TIN),
National Provider Identifier (NPI), if issued, and owners of
the business.

42 C.F.R. §§ 424.510(d)(2); 424.515(a). The applicant must also submit all
documentation necessary to establish that she is eligible to provide Medicare-covered
services to Medicare beneficiaries. 42 C.F.R. § 424.510(d)(2)(iii)(B).

motion, and her correct NPI. She did not respond. I therefore closed the record and issue
this decision based on the record before me.

* I make this one finding of fact/conclusion of law.

> CMS program manuals are found at http://www.cms.gov/Manuals/IOM/list.asp.
When CMS determines that a physician meets enrollment requirements, it grants her
Medicare billing privileges, which means that she can submit claims and receive
payments from Medicare for covered services provided to program beneficiaries. For
physicians and some other practitioners, the effective date for billing privileges “is the
later of the date of filing” a subsequently approved enrollment application or “the date an

enrolled physician . . . first began furnishing services at a new practice location.” 42
C.F.R. § 424.520(d) (emphasis added).

If a physician meets all program requirements, CMS allows her to bill retrospectively for
up to “30 days prior to their effective date if circumstances precluded enrollment in
advance of providing services to Medicare beneficiaries.” 42 C.F.R. § 424.521 (a)(1).

Here, Petitioner is a physician who owns and operates a practice in obstetrics and
gynecology. In order to revalidate her Medicare enrollment, she submitted an application
(CMS-855]) to the Medicare contractor, Noridian Administrative Services. CMS Ex. 2 at
28. The application was post-marked July 29, 2011, and the contractor received it on
August 2, 2011. CMS Ex. | at 2 (Oien Decl. § 4); CMS Ex. 2 at 1. Unfortunately, the
application was lacking, and, after considerable effort on the contractor’s part, Petitioner
eventually submitted the requested additional documentation. CMS Ex. | at 2 (Oien
Decl. {§ 4-7); CMS Ex. 3 at 1, 2. However, the contractor found discrepancies with
respect to Petitioner’s Social Security information, so it could not approve her
enrollment. CMS Ex. 1 at 2 (Oien Decl. f§ 8, 9). After attempting, unsuccessfully, to
resolve the problem, the contractor ultimately denied her application. CMS Ex. | at 2-
(Oien Decl. fj 10-15); CMS Ex. 4.

By letter dated December 28, 2011, the contractor advised Petitioner that her application
was denied, that all her Medicare payments were on hold until she furnished the missing
information, and that her Medicare PTAN (Provider Transaction Access Number) was
deactivated and would be reopened only if she submitted the missing information “within
the proper timeframe.” The letter directed her to submit a corrective action plan within
30 calendar days. The letter also advised her of her appeal rights. CMS Ex. 4. Petitioner
did not submit a corrective action plan. She did not appeal, and the deadline for appeal
has long since passed. CMS Ex. 1 at 3 (Oien Decl. § 18). The contractor’s determination
is therefore final and binding. 42 C.F.R. §§ 424.545; 498.20 (b).

On February 7, 2012, Petitioner advised the contractor that she had obtained a new Social
Security card, thus resolving the problems with her Social Security information. The
contractor advised her to submit a new enrollment application. CMS Ex. | at 3 (Oien
Decl. § 19). Three months passed, and, on May 7, 2012, Petitioner filed a new
enrollment application (CMS-855]), which, after obtaining additional documentation,
CMS subsequently approved. CMS Ex. 5; CMS Ex. | at 4 (Oien Decl. {J 20-23). May
7, 2012 is therefore the date Petitioner filed her “subsequently approved enrollment
application.” Factoring in that she may bill retrospectively for up to 30 days prior to May
7, CMS properly determined that the earliest allowable effective date for her Medicare
enrollment is April 7, 2012. 42 C.F.R. §§ 424.520(d); 424.521(a)(1).

That Petitioner may have provided otherwise-billable services to Medicare beneficiaries
does not alter this result. See Request for Hearing. She is simply not entitled to
Medicare payment for those services because she was not enrolled in the program when
she provided them. See US Ultrasound, DAB No. 2302 at 8 (2010).

For these reasons, I grant CMS’s motion for summary judgment and find that CMS
appropriately granted Petitioner’s Medicare re-enrollment effective April 7, 2012.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

